DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
Claims 1-28 are currently pending in the application. Claims 1-26 and 28 are withdrawn for being directed towards a non-elected invention. Claim 27 is under examination. 
Response to Amendment
The amendment filed on September 12, 2022 has been entered. 
The amendment of claim 27 is acknowledged. 	
The objection to the drawings is withdrawn in light of the receipt of replacement drawings dated September 12, 2022. 
The amendment of the specification made on September 12, 2022 to include generic terminology for the trademarked terms appearing in the specification is acknowledged.  	
Priority
This application is a 371 of PCT/EP2017/063438 filed on June 2, 2017 which claims priority to foreign application FRANCE 1655009 filed on June 2, 2016. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/305,703, filed on November 29, 2018. 
Applicant provided an English translation of foreign application FRANCE 1655009 on September 12, 2022 which perfects the priority claim to June 2, 2016. The effective filing date of pending claims 1-28 in the instant application is June 2, 2016. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements filed on November 29, 2018; August 5, 2021; February 15, 2022; February 17, 2022 and April 8, 2022 all comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 27 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 27 recites the limitation “comprising the administration”. The phrase “to improve plant development” is interpreted as intended use, and therefore non-limiting to the method of the claimed invention. It is unclear who the intended recipient of the administration is, as there is no identification of who or what would receive the composition, making it unclear where the metes and bounds are of the invention. This claim is indefinite for failure to identify who or what receives the composition. 
Claim 27 recites the limitation "the administration" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation “an effective amount of a composition comprising at least one inactivated bacteria strain of the genus Delftia”. The specification does not define what concentration or concentration range or inactivated bacteria is considered to be effective. The specification is silent on what metrics could be used to determine what is an effective amount of inactivated bacteria, making it unclear where the metes and bounds are of the invention. This claim is indefinite for lack of clarity on what constitutes an effective amount of inactivated bacteria. 

Response to Arguments
	Applicant argues that the phrase “comprising the administration” is clear to a person skilled in the art. Applicant further states that the specification identifies that administration occurs on the plant and/or on the soil and cites page 8 of the current specification (See Remarks – page 11). 
	Applicant argues that the phrase “an effective amount” is clear to a person skilled in the art, and lists embodiments of example concentrations cited on page 8 of the current specification (See Remarks – page 12). 
	Applicant’s arguments filed on September 12, 2022 have been fully considered by they are not persuasive. 
	Although applicant cites information contained in the specification regarding where the administration occurs, those limitations do not appear in the claim. The recitation of “to improve plant development” is interpreted as intended use, and does not necessarily limit the method of the claim. As such, the claims are to be read and given their broadest reasonable interpretation without reading limitations from the specification into the claims. Applicant may amend the claim to identify that the method comprises administration … to a plant; or may alternatively amend the claim to include a list of possible sites of administration as cited in the current specification on page 8, lines 24-34 to overcome this rejection. The lack of antecedent basis for the phrase “the administration” was not overcome by the claim amendment made on September 12, 2022.  
	Applicant’s arguments regarding “an effective amount” are not persuasive, because the claim does not provide any ranges or boundaries as to what concentrations would be considered to be an effective amount. Claim 27 has been amended to specify that the concentration comprises “at least one inactivated bacteria strain of the genus Delftia”. While the specification provides some guidance of CFU/ml of bacteria before inactivation, there is no guidance on whether the same values of inactivated bacteria are desired, nor are such bounds provided in the language of the claim. Thus, the claim is still indefinite for lack of guidance on what is considered an effective amount of inactivated bacteria. 

Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 27 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being clearly anticipated by Turner et al. (WO 2015142186A1 published on September 24, 2015). 
Regarding claim 27, Turner teaches screening methods for the selection of microorganisms capable of imparting a beneficial property to a plant (title). Turner teaches inactivating microorganisms (relevant to an inactivated bacteria strain) to provide a composition containing one or more inactivated microorganisms (description p.15, lines 26-27). Turner teaches that the beneficial property includes supporting plant growth, plant quality, and plant health (relevant to improve plant development) (description p.56, lines 9-12). Turner further teaches subjecting one or more plant (including for example seeds, seedlings, cuttings, and /or propagules thereof) to the one or more compositions containing one or more inactivated microorganisms (description p.15, lines 28-29). Turner teaches that the microorganisms can be Proteobacteria, including the genus Delftia or Stenotrophomonas (description p.27, lines 4-7). 
Turner does not explicitly teach that the inactivated bacteria strain has a greater biostimulant efficacy than that obtained with the same living bacteria. However, the current specification teaches that advantageously the inactivated bacteria strain or composition containing it has a greater biostimulant efficacy on plant development than that obtained with the same strain of living bacteria or with a composition containing it (specification p.3, lines 10-13). The current specification teaches that preferred bacteria strains are from the genus Delftia or Stenotrophomonas (specification p.5, lines 18-19). Therefore, it is inherent to the composition comprising inactivated microorganisms taught by Turner that it would necessarily have greater biostimulant efficacy on plant development than the same living bacteria, because the current specification teaches that the microorganisms can be of the same genus of Delftia or Stenotrophomonas taught by Turner.
 Thus, the instant noted claims are anticipated by Turner et al., and are rejected as being known in the art before the effective filing date of the instant application. 

Response to Arguments
	Applicant argues that Turner does not describe that an inactivated bacterial strain of the genus Delftia can be used to improve plant development (See Remarks – page 12). Applicant further argues that Turner does not teach or suggest the inactivation of bacterial strains to increase its beneficial effects on the treated plant (See Remarks – page 13). Applicant argues that Turner does not disclose the claimed invention directed to a heat-inactivated strain of the genus Delftia that exhibits biostimulant activity on plan development that is superior to a non-inactivated strain of the genus Delftia, or that inactivation of a strain of the genus Delftia would increase the biostimulant activity of a plant’s development (See Remarks – page 13).  
Applicant’s arguments filed on September 12, 2022 have been fully considered by they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., inactivation of bacterial strains to increase its beneficial effects on the treated plant, or heat-inactivated Delftia exhibits superior biostimulant activity compared to non-inactivated strain of Delftia) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As discussed above, Turner selecting microorganisms capable of imparting a beneficial property to a plant (title). Turner teaches inactivating microorganisms to provide a composition containing one or more inactivated microorganisms (description p.15, lines 26-27). Turner teaches that the beneficial property includes supporting plant growth, plant quality and plant health (description p.56, lines 9-12). Turner teaches that the microorganisms can be Proteobacteria, including the genus Delftia or Stenotrophomonas (description p.27, lines 4-7). Thus, Turner anticipates the claimed method of claim 27, comprising the administration of an effective amount of a composition comprising at least one inactivated bacteria strain of the genus Delftia.    

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636